PER CURIAM:
Lee S. Myers appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Myers v. Va. Dep’t of Corr., No. 7:06-cv-00348-JLK (W.D.Va. July 6, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.